Citation Nr: 1042141	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-33 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to May 1968.  
The Veteran was determined to be incompetent for VA purposes in 
May 2005.  The appellant is his spouse and fiduciary for VA 
compensation purposes.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the RO in Muskogee, 
Oklahoma, which denied the benefit sought.  

The Veteran requested a personal hearing before a Member of the 
Board at the RO in his October 2007 substantive appeal.  The 
Veteran withdrew the request in a February 2009 submission.  


FINDING OF FACT

The Veteran died in August 2010.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 1, 2010, the Board received a death certificate 
showing that the Veteran had died on August [redacted], 2010.

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

While the appellant in this case was not the Veteran himself, the 
claim was brought by the Veteran's fiduciary on his behalf.  This 
dismissal pertains only to the Veteran's claim for benefits and 
does not concern any derivative claim that the appellant, or any 
other survivor, may bring in her own right.  38 C.F.R. § 20.1106 
(2010).


ORDER

The appeal is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


